Case 1:20-cv-01915-GBD Document 15 Filed 06/29/20 Page 1 of 1

     
 

 

  

USDC SDNY
DOCUMENT !
| ELECTRONICALLY FILED:
DOC # !

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wi ee eee eee x
C.C., et al.,
Plaintiffs,
-against- ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, : 20 Civ. 1915 (GBD)
Defendant. :
voce eee ee eee eee ee eee eee cece cece eee x

GEORGE B. DANIELS, United States District Judge:
Defendant’s time to respond to Plaintiffs’ complaint is extended from July 6, 2020 to
August 5, 2020. The initial conference is adjourned from July 22, 2020 to August 26, 2020 at 9:30

am.

Dated: New York, New York
June 26, 2020
SO_LORDERED.

Pray E Dove

GEOR B. DANIELS
ed States District Judge

 

 

 
